Citation Nr: 0801279	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for vitiligo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a February 2006 decision, the Board denied entitlement to 
service connection for vitiligo.  The veteran appealed the 
Board's decision to the Court.  In February 2007, the parties 
filed a Joint Motion for an Order Vacating the Board Decision 
and Incorporating the Terms of this Remand (Joint Motion).  
By Order entered February 2007, the Court granted this motion 
and remanded the claim for compliance with the instructions 
in the Joint Motion.  

The Joint Motion found that the Board had failed to provide 
adequate reasons or bases to support its determination that 
an August 2005 medical opinion provided by Dr. J. Hutchins 
lacked any probative value.  The Joint Motion also found that 
the Board had provided inadequate reasons or bases in support 
of its determination that VA had complied with its duty to 
assist, while not providing a medical examination.  For the 
reasons to be discussed in more detail below, the Board finds 
that the opinion provided by Dr. Hutchins lacks probative 
value and also finds that a medical examination is not 
necessary in this case.  

The Joint Motion also stipulated that if the Court remanded 
the claim back to the Board, the veteran would be entitled to 
submit additional evidence and argument pursuant to 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  At this 
juncture, the Board notes that other than an October 2007 
written brief presentation submitted by the veteran's 
representative, the veteran has not supplemented the record 
with any additional evidence or argument, nor has he 
indicated that he has any such additional evidence to submit.  




FINDING OF FACT

There is no competent medical evidence of record establishing 
that vitiligo had its onset in, or is etiologically related 
to, active service.


CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the September 2004 rating decision that denied the 
veteran's claim, he was advised of the evidence needed to 
substantiate his claim for service connection and of his and 
VA's respective duties in obtaining evidence.  See November 
2003 letter.  Although the veteran may not have been 
specifically informed of the need to provide any evidence in 
his possession that pertains to the claim, the November 2003 
letter did identify a variety of types of evidence he could 
submit, which would include evidence in his possession.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's available service medical, private and VA 
treatment records have been obtained.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(C) (2007).  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In the instant case, a VA examination was not provided in 
conjunction with the veteran's claim.  For the reasons to be 
discussed in greater detail below, the Board finds that the 
evidence of record is sufficient to decide the claim and that 
a VA examination is not necessary.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.



II.	Service connection claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he developed the skin condition 
vitiligo as a result of using cutting oils in his work as a 
plumber during active service.  He indicates that he began 
losing the pigment in his hands during service, and that the 
vitiligo has now spread over most of his body.  The veteran 
reports that he was not treated for this condition during 
service because he was told there was no treatment, but 
indicates that he has received treatment at the VA Medical 
Center (VAMC) in Topeka, Kansas for wart-like lesions in the 
areas where he has lost pigmentation.  He contends that 
vitiligo is a rare condition of unknown etiology and asserts 
that no one in his family has ever had the condition.  See 
September 2003 VA Form 21-526; August 2004 VA Form 21-4138; 
November 2004 VA Form 9.  

Several statements in support of the veteran's claim have 
also been submitted, which indicate that the veteran did not 
have vitiligo prior to his 1954 entry into service.  See 
statements received September 2003 from A.F., F.C., E.L.C., 
and G.C.

The veteran's service medical records were requested from the 
National Personnel Records Center (NPRC) in November 2003.  
The NPRC provided a response that same month, indicating that 
the veteran's record was fire related and that there were no 
service medical records (SMRs) or surgeon general's office 
reports (SGOs) but to make another request if the veteran was 
treated and the necessary information could be provided.  See 
request for information.  The only available service medical 
record is a copy of the veteran's separation examination, 
which reveals that a clinical evaluation of his skin was 
normal and is devoid of any reference to vitiligo or loss of 
pigment.  See November 1955 report of medical examination.  

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  As 
noted above, however, the veteran denied seeking treatment in 
service for his skin condition.  As such, VA is not obligated 
to search for any alternate records.  

The post-service medical evidence of record consists of VA 
treatment records dated between February 1997 and June 2003.  
In December 1999, the veteran was seen with several skin 
lesions that he wanted evaluated.  A dermatology consult was 
conducted in March 2000, at which time there was objective 
evidence of extensive vitiligo to the hands and V of the 
chest, as well as involvement to the face and back.  Numerous 
scaling macules and papules to the dorsal hands and forearms, 
left greater than right (L>R), consistent with (c/w) actinic 
and hypertrophic actinic keratoses, were noted.  The 
veteran's face, neck, chest, abdomen and back were clear.  A 
12 millimeter hyperkeratotic papule with more palpability was 
noted at the dorsal aspect of the left third finger just 
distal to the metacarpal phalangeal (MP) joint.  The veteran 
was assessed with neoplasm of uncertain etiology left third 
finger, actinic keratoses times 16, and vitiligo.  Subsequent 
VA records indicate that depigmented areas were noted on both 
of the veteran's arms and his chest and that he continued to 
have recurrent skin lesions on the depigmented areas of both 
arms and hands.  See June 2002 and June 2003 progress notes.  

The post-service medical evidence of record also consists of 
private records.  A January 2004 dermatology consultation 
conducted by Dr. T.T. Sawyer indicates that he saw the 
veteran for evaluation of vitiligo and scaly, tender skin 
lesions.  Dr. Sawyer noted that as per his history, the 
veteran began noticing problems with loss of pigment during 
service and that he had noticed a gradual progression of the 
problem over the years since service.  The veteran's history 
also included working as a plumber and doing a lot of pipe 
cutting, during which he claimed to have been exposed to a 
number of cutting oils.  Dr. Sawyer noted that the veteran 
had developed keratotic lesions on his hands and arms, many 
of which were painful.  The veteran denied any ongoing 
current exposure to chemicals or irritants.  The changes in 
his skin were not associated with any itching or rashes, 
though the white areas were more sensitive to the sun.  Dr. 
Sawyer reported that the veteran's family history is negative 
for vitiligo, other pigmentary problems, or other chronic 
skin disease, though his mother had a history of skin cancer.

Examination of the veteran by Dr. Sawyer revealed areas of 
loss of pigmentation on his hands extending up his forearms.  
There was a large area of involvement on his central upper 
chest and milder, more patchy change on his back.  There was 
a question of perhaps a little early involvement starting on 
the neck or jaw line area and face, but his scalp looked 
clear.  The veteran reported involvement on his penis, but 
that was not examined; the lower extremities were uninvolved 
by history.  Dr. Sawyer also reported a number of keratotic 
lesions within the depigmented areas on his hands and arms, 
with the heaviest area of involvement on the dorsal aspect of 
the left hand.  No lesions suspicious for invasive cutaneous 
malignancy were noted.  The impression made was of extensive, 
progressive vitiligo and actinic keratoses.  Dr. Sawyer 
indicated that he discussed the nature of vitiligo with the 
veteran and, in pertinent part, reported that its cause is 
unknown, that there is no known cure, and that there is also 
no good treatment available.  

A statement received in August 2005 from Dr. J. Hutchins 
notes that the veteran's history included exposure to cutting 
oils without hand protection while he worked as a plumber in 
the military.  Dr. Hutchins also reported that the veteran 
historically began noticing that he was getting vitiligo on 
the backs of his hands at that time.  Dr. Hutchins indicated 
that it was possible that the exposure to the cutting oils 
during service was the auto immune trigger for the veteran's 
vitiligo since he has no other family with the condition.  

As explained below, the Board finds that the evidence of 
record does not support the veteran's claim for entitlement 
to service connection for vitiligo.  The Board acknowledges 
the lay statements received in support of the veteran's 
claim, which report that he did not have vitiligo prior to 
his entry into service.  The Board also acknowledges that the 
veteran's service medical records were destroyed in a fire at 
the NPRC.  The veteran indicated, however, that he did not 
seek treatment in service, and the available separation 
examination indicated that a clinical evaluation of the 
veteran's skin was normal.  Moreover, the first evidence 
indicating that the veteran had vitiligo is dated March 2000, 
approximately 45 years after his discharge from service.  At 
that time, the veteran was seen due to his concern for hand 
lesions, the largest of which was on the left dorsal hand and 
which the veteran related had been present for one to two 
years.  Other than the examining physician's own notation 
that the veteran had extensive vitiligo on his hands, chest, 
face and neck, the veteran himself did not discuss the 
vitiligo, to include any complaints that he had been exposed 
to cutting oils in service or that the vitiligo had been a 
chronic condition since service.  The fact that the veteran 
did not indicate any problem from service when seeking 
treatment for his skin condition, but rather related the 
onset to one or two years earlier, weighs heavily against his 
claim and his later reported history to Dr. Sawyer and Dr. 
Hutchins that it had its onset in service.  

While the veteran is competent to report that he first 
noticed symptomatology associated with vitiligo during 
service, he is not competent to make a determination that his 
current vitiligo is related to his in-service exposure to 
cutting oils.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Moreover, the Board finds that the veteran's 
later reported history of onset in service is not persuasive 
in light of the evidence weighing against the claim.  This 
evidence includes the examination conducted at the time of 
his separation from service, which reveals that his skin was 
normal and which is devoid of any reference to complaints or 
problems with his skin, and the lack of treatment records 
related to vitiligo until approximately 45 years after 
service, at which time there was no reference to service but 
rather that onset was one or two years earlier.  Therefore, 
while the veteran is competent to report onset during 
service, the Board accords this history little weight.  
The Board also finds that the two medical opinions submitted 
in support of the veteran's claim are of little probative 
value as they rely upon the unsubstantiated history provided 
by the veteran, which the Board finds to be of limited value.  
In pertinent part, Dr. Sawyer, who considered the veteran's 
statements regarding his exposure to cutting oils in service, 
did not provide an opinion regarding the etiology of the 
veteran's vitiligo.  Rather, he clearly reported discussing 
with the veteran that its cause is unknown.  As such, this 
opinion is of little value to the veteran's claim.  Dr. 
Hutchins, on the other hand, who also considered the 
veteran's statements, reported that it was possible that the 
veteran's in-service exposure to cutting oils was the auto 
immune trigger for his vitiligo since he has no other family 
with the condition.  While Dr. Hutchins provided a rationale 
in support of his opinion, the opinion itself is speculative, 
as he could only say that it was possible the veteran's 
exposure to cutting oils triggered the development of this 
skin condition.  Medical opinions that are speculative, 
general or inconclusive in nature cannot support a claim.  
See 38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative).  

As noted above, McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when four 
elements are met, to include evidence of a current 
disability; evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation; an indication 
that the current disability may be related to the in-service 
event; and insufficient evidence to decide the case.  In this 
case, the evidence of record is sufficient to decide the 
claim and an examination at this time is not necessary for 
further adjudication.  While there is no dispute that the 
veteran has a current disability diagnosed as vitiligo, the 
evidence most contemporaneous to his active service, the 
examination conducted at the time of his separation, was 
negative for any complaint related to the veteran's skin and 
his skin was normal.  This weighs against a finding that the 
veteran had a chronic skin condition during service.  See 
November 1955 report of medical examination.  In addition, 
the first post-service medical evidence of record containing 
a notation related to vitiligo is dated approximately 45 
years after his discharge from service.  Most importantly, 
the veteran made no reference to service at this time, but 
rather indicated that his skin disorder had its onset one or 
two years prior.  This evidence weighs heavily against the 
veteran's claim and his later history that he had problems 
with his skin in service.  See March 2000 dermatology 
consult.  The Board finds that there is sufficient evidence 
in the record to decide the claim and that if an examination 
was conducted at this time, the examiner would only be able 
to rely on the veteran's unsubstantiated assertions, which 
have already been considered by two medical professionals, 
one of whom reported that the cause of vitiligo was unknown 
and the other of whom could only speculate that the veteran's 
vitiligo was related to service.  For these reasons, the 
Board concludes that the current medical evidence is 
sufficient to decide the appeal and an examination is not 
necessary.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for vitiligo as the 
evidence does not support a finding that it is a chronic 
condition that began in, or is in any way related to, 
service.  In light of the foregoing, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for vitiligo is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


